DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on February, 27th, 2021. Claims 1-20 are pending in the application. As such, claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on October 18th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Page 3, Paragraph 10 reads:
Fig. 1 is a block diagram of a natural language understanding (NUL) system in accordance with some embodiments…
	It appears to the examiner that “(NUL)” should instead read “(NLU)”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/187,762 in view of Aly et al. (U.S. Patent Application Publication 2021/0117623 A1, hereinafter “Aly”). 
Instant Application
Copending Application
Claim 1: A system comprising: a database; and a computing device communicatively coupled to the database and configured to:
Claim 1: A system comprising: a database; and a computing device communicatively coupled to the database and configured to:
receive input data comprising a plurality of characters;
receive input data comprising a plurality of characters;
generate word embeddings based on the plurality of characters;

apply a natural language model to the word embeddings to generate first output embeddings;
apply a natural language model to the input data to generate first output embeddings;
apply a linear layer to the first output embeddings to generate second output embeddings; and
determine, based on applying a classifier model to the first output embeddings and the second output embeddings, output values;
store the second output embeddings in the database.
store the third output values in the database.
Claim 10: apply a dependency based model to the input data to generate dependency based embeddings;
apply a dependency based model to the input data to generate second output embeddings;
apply a second linear layer to the dependency based embeddings to generate third output embeddings; and
determine, based on applying a classifier model to the first output embeddings and the second output embeddings, output values;
concatenate the second output embeddings with the third output embeddings.
Claim 2: concatenate the first output embeddings and the second output embeddings to generate concatenated embeddings

Wherein the classifier is applied to the concatenated embeddings.


Claim 10 of the instant application cites applying a natural language model to word embeddings based on input data comprising a plurality of characters, applying a linear layer to each of the first and dependency based embeddings (the outputs of the natural language model and the dependency based model, respectively) to get second and third embeddings, then concatenating the second and third embeddings.
Claim 2 of the copending application cites applying a natural language model to input data comprising a plurality of characters, concatenating the first and second output embeddings (the outputs of the natural language model and the dependency based model, respectively), and applying a classifier model to the concatenated embeddings.
Though claim 10 of the instant application additionally cites generating word embeddings, as well as the specific use of a “linear layer” instead of any classifier (The “linear layer” described in the instant application may be a type of classifier model (as per Paragraph 38 of the specification)), and describe a different order of applying the linear model and concatenating the outputs of the natural language model and the dependency based model, these differences may be rendered obvious in view of Aly.
	Aly teaches an assistant system that may assist a user in obtaining information or serves (Paragraph 6). Notably, Aly teaches applying a natural language model (Paragraph 87: the system may implement a natural-language understanding module using a convolutional neural network model) to word embeddings (Paragraph 88: the assistant system may determine, based on analysis of the one or more word-embeddings by the CNN model, one or more tasks corresponding to the user input) based on input data comprising a plurality of characters (Abstract: a user input comprises one or more words, wherein each word comprises one or more characters), applying a linear layer to each of a first embedding and a second embedding (Fig. 5: elements 508, 520, 522, 530, 534) to get an intent embedding and a slot embedding, and concatenating the intent embedding and slot embedding (Paragraph 73: the intents and slots may be sent to the entity resolution component to resolve relevant entities). Aly notes that their system may achieve competitive performance with significant efficiency and compactness compared to conventional methods (Paragraph 8).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 17/187,762 to incorporate the teachings of Aly to include the natural-language understanding module taught by Aly. Doing so may have helped such a system achieve competitive performance with significant efficiency and compactness compared to conventional methods, as taught by Aly (Paragraph 8).
This is a provisional nonstatutory double patenting rejection.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites the limitation "…configured to train the BERT model…".   There is no BERT model cited previously in the claim or in any of the claims upon which claim 13 is dependent. 
It is noted, however, that a BERT model is cited in claim 12. For the purposes of expedited examination, it will be assumed that claim 13 is instead dependent on claim 12, instead of claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “…storing the second output embeddings in the database”. There is insufficient antecedent basis for this limitation in the claim. There is no database cited previously in the claim or in any of the claims upon which claim 14 is dependent.
For the purposes of expedited examination, it will be assumed that “the database” instead reads “a database”.
Claims 15-19 are dependent on claim 14, and are thus rejected on similar grounds.
Similarly to claim 14, claim 20 recites the limitation “…storing the second output embeddings in the database”. There is insufficient antecedent basis for this limitation in the claim. There is no database cited previously in the claim or in any of the claims upon which claim 20 is dependent.
For the purposes of expedited examination, it will be assumed that “the database” instead reads “a database”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a series of elements that can be broadly construed as performance in the mind with the aid of pen and paper.
The elements of claim 1 may be, for example, performed by a human who reads a text message, creating word embeddings by creating vectors from the words, applying an equation or rule (i.e. a model) to those vectors, applying some linear equation to the results of that operation, and then recording the final result of that linear equation. This judicial exception is not integrated into a practical application because, while the claim does cite a “database” and a “computing device” communicatively coupled to the database, these are merely generic computing elements (as per Paragraph 88 of the filed Specification). The claim fails to cite any other limitations that might integrate the abstract idea into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these generic computing elements noted above are simply being used as tools to perform the described process (see MPEP 2106.05(b)).
Similarly, claim 2 may be performed by a human who is reading a text message, along with the conversation history. While the claim does cite a “previous context” and a “current context”, these elements merely amount to insignificant extra-solution activity to the judicial exception and fail to integrate the abstract idea into a practical application. Furthermore, the claim fails to cite any additional elements that amount to significantly more than the judicial exception because, as noted above, the “previous context” and “current context” merely amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Similarly, claim 3 may be performed by a human who is reading a text message asking a question, along with the conversation history. While the claim does cite a “chat session” and an “inquiry”, these elements merely amount to insignificant extra-solution activity to the judicial exception and fail to integrate the abstract idea into a practical application. In addition, these elements  appear to be little more than a general linking of the judicial exception to the particular field of use of messaging systems. Furthermore, the claim fails to cite any additional elements that amount to significantly more than the judicial exception because, as noted above, the citation of the “chat session” and “inquiry” merely amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)) and a general linking to the particular field of use of messaging systems (see MPEP 2106.05(h)).
Similarly, claim 4 may be performed by a human applying a series of equations (i.e. a neural network) to a vector of words they wrote down that described the intent of the text message they read, before applying a linear equation to the output of that operation as well as the output of the operation described in claim 1. While the claim does cite “previously generated intent data”, these elements merely amount to insignificant extra-solution activity to the judicial exception and fail to integrate the abstract idea into a practical application. Furthermore, the claim fails to cite any additional elements that amount to significantly more than the judicial exception because, as noted above, the citation of the “intent data” merely amounts to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Similarly, claim 5 may be performed by a human simply writing placing the vectors adjacent to one another in a single matrix before applying a linear equation to the new matrix. The claim fails to cite any additional elements that may integrate the judicial exception into a practical application, nor any additional elements that may amount to significantly more than the judicial exception.
Similarly, claim 6 may be performed by a human who applies a normalizing equation to the new matrix before applying the linear equation to the normalized matrix. The claim fails to cite any additional elements that may integrate the judicial exception into a practical application, nor any additional elements that may amount to significantly more than the judicial exception.
Similarly, claim 7 may be performed by a human who separates the words in the text message before creating a vector of each of the words. The claim fails to cite any additional elements that may integrate the judicial exception into a practical application, nor any additional elements that may amount to significantly more than the judicial exception.
Similarly, claim 8 may be performed by a human that is able to recognize the intent of the text message from the results of the vector calculations. The claim fails to cite any additional elements that may integrate the judicial exception into a practical application, nor any additional elements that may amount to significantly more than the judicial exception.
Similarly, claim 9 may be performed by a human who reads the name of an item and recognizes which words in the name of the item can be omitted by using the results of the vector calculations. While the claim does cite a “first item title” and an “item title shorter than the first item title”, these elements merely amount to insignificant extra-solution activity to the judicial exception and fail to integrate the abstract idea into a practical application. In addition, these elements appear to be little more than a general linking of the judicial exception to the particular field of use of text shortening. Furthermore, the claim fails to cite any additional elements that amount to significantly more than the judicial exception because, as noted above, the citation of the “first item title” and an “item title shorter than the first item title” merely amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)) and a general linking to the particular field of use of text shortening (see MPEP 2106.05(h)).
Similarly, claim 10 may be performed by a human who applies a series of equations that are dependent upon the results of other equations (i.e. a dependency based model) to the text message, applies another linear equation to the result of that, and then places the final resultant vector adjacent to the vector found during the process of claim 1 in a single matrix. The claim fails to cite any additional elements that may integrate the judicial exception into a practical application, nor any additional elements that may amount to significantly more than the judicial exception.
Similarly, claim 11 may be performed by a human who receives a request from another human and responds based on the results of their equations. While the claim does cite a “second computing device”, this additional element fail to integrate the judicial exception into a practical application. The “second computing device” is merely a generic computing element. Furthermore, the “second computing device” does not amount to significantly more than the judicial exception because, as noted above, it is merely a generic computing element.
Claim 12 cites the use of a BERT model as a natural language model. While a BERT model is a specific neural network architecture, the claim merely cites the application of the model without any meaningful limitation. Thus, the citation of the BERT model also constitutes an abstract idea. The claim fails to cite any additional elements that may integrate the judicial exception into a practical application, nor any additional elements that may amount to significantly more than the judicial exception.
Claim 14 is a method claim corresponding to the device of claim 1. Thus, it is rejected on similar grounds.
Claim 15 is a method claim corresponding to the device of claim 4. Thus, it is rejected on similar grounds.
Claim 16 is a method claim corresponding to the device of claim 5. Thus, it is rejected on similar grounds.
Claim 17 is a method claim corresponding to the device of claim 7. Thus, it is rejected on similar grounds.
Claim 18 is a method claim corresponding to the device of claim 8. Thus, it is rejected on similar grounds.
Claim 19 is a method claim corresponding to the device of claim 9. Thus, it is rejected on similar grounds.
Claim 20 is directed to a non-transitory computer readable medium having instructions thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations similar to the ones described in claim 1. Thus, it is rejected on similar grounds. While claim 20 does cite a “non-transitory computer readable medium”, this fails to integrate the judicial exception into a practical application as it is merely a generic computing element. Furthermore, it fails to amount to significantly more than the judicial exception because, as noted above, it is merely a generic computing element.
It should be noted that claim 13 contains patent eligible subject matter.
Claim 13 cites the training of a BERT model using catalog data and chat session data. Such a task goes beyond the capabilities of a performance in the mind with the aid of pen and paper, and thus amounts to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8, 11, 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aly (U.S. Patent Application Publication 2021/0117623 A1, as noted above).
In regards to claim 1, Aly teaches:
A system comprising: 
a database (Paragraph 45: the NLU module may extract information from one or more remote data stores (i.e. databases)); also Fig. 2, element 212; see also Paragraph 131 and Fig. 10, element 1006; see also Paragraph 31); and 
a computing device communicatively coupled to the database (Fig. 10, elements 1000 and 1006; also Fig. 2, elements 210 and 212) and configured to: 
receive input data comprising a plurality of characters (Paragraph 9: the assistant system may receive a user input comprising one or more words. Each word may comprise one or more (i.e. a plurality of) characters); 
generate word embeddings based on the plurality of characters (Paragraph 9: the system may generate one or more word-embeddings for the one or more input words); 
apply a natural language model to the word embeddings to generate first output embeddings (Paragraph 87: the system may implement a natural-language understanding module using a convolution neural network model (i.e. natural language model); Paragraph 88: the system may determine, based on an analysis of the one or more word-embeddings by the CNN model, one or more tasks corresponding to the user input for execution);
apply a linear layer to the first output embeddings to generate second output embeddings (Paragraph 89: the CNN model may comprise a plurality of layers that may comprise at least a linear layer); and 
store the second output embeddings in the database (Paragraph 128; one or more computer systems 1000 provide the described functionality; Paragraph 130: computer system 1000 includes a processor 1002 and storage 1006; Paragraph 131: results of previous instructions executed at processor 1002 (i.e. second output embeddings) may be wrote to storage 1006).
In regards to claim 2, Aly further teaches:
The system of claim 1, wherein the plurality of characters comprise a previous context (Paragraph 67: the assistant system may have the ability to pick up any previous conversation threads (i.e. a plurality of characters) at any point in the future to understand micro and personalized context (i.e. a previous context)) and a current context (Paragraph 45: the NLU module may additionally consider contextual information when analyzing the user input; the NLU model may classify a user input (i.e. a plurality of characters) into a member of the pre-defined taxonomy which may denote a social context of interaction (i.e. a current context); see also Paragraph 55: the assistant system may comprise a local context engine).
In regards to claim 3, Aly further teaches:
The system of claim 2, wherein the previous context is based on a previous chat session (Paragraph 67: the assistant system may have the ability to pick up any previous conversation threads (i.e. a previous chat session) at any point in the future to understand micro and personalized context (i.e. a previous context)), and the current context is based on an inquiry (Paragraph 45: the NLU module may additionally consider contextual information when analyzing the user input; the NLU model may classify a user input (i.e. an inquiry) into a member of the pre-defined taxonomy which may denote a social context of interaction (i.e. a current context).
In regards to claim 7, Aly further teaches:
The system of claim 1, wherein the computing device is further configured to tokenize the input data into a plurality of tokens (Paragraph 89: the assistant system may parse the user input into one or more words (i.e. tokenize the input data into a plurality of tokens); see also Paragraph 89: generating the word-embeddings may be based on dictionary features that may “give more information about a particular token”), wherein the natural language model is applied to the tokenized input data (Paragraph 89: these word-embeddings are fed as input into the two main submodules, i.e. an intent-classification submodule and a slot-classification submodule (i.e. the natural language model)).
In regards to claim 8, Aly further teaches:
The system of claim 1, wherein the second output embeddings (Paragraph 90: the assistant system may calculate, by one or more linear layers of the CNN model, a plurality of probabilities (i.e. second output embeddings)) characterize an intent of the plurality of characters (Paragraph 90: the assistant system may calculate, by one or more linear layers of the CNN model, a plurality of probabilities corresponding to (i.e. characterizing) a plurality of intents).
In regards to claim 11, Aly further teaches:
The system of claim 1, wherein the input data is received in a request from a second computing device (Paragraph 40: an assistant orchestrator on the client system (i.e. second computing device) may coordinate receiving user input and determining whether to use client-side or server-side process; that is, it may send the user input to a remote server), and wherein the computing device is further configured to generate a response to the request based on the output values (Paragraph 40: the server-side process (i.e. the computing device) may respond to the user input).
In regards to claim 14, Aly teaches:
A method comprising: 
receiving input data comprising a plurality of characters (Paragraph 9: the assistant system may receive a user input comprising one or more words. Each word may comprise one or more (i.e. a plurality of) characters); 
generating word embeddings based on the plurality of characters (Paragraph 9: the system may generate one or more word-embeddings for the one or more input words); 
applying a natural language model to the word embeddings to generate first output embeddings (Paragraph 87: the system may implement a natural-language understanding module using a convolution neural network model (i.e. natural language model); Paragraph 88: the system may determine, based on an analysis of the one or more word-embeddings by the CNN model, one or more tasks corresponding to the user input for execution); 
applying a linear layer to the first output embeddings to generate second output embeddings (Paragraph 89: the CNN model may comprise a plurality of layers that may comprise at least a linear layer); and 
storing the second output embeddings in a database (Paragraph 128; one or more computer systems 1000 provide the described functionality; Paragraph 130: computer system 1000 includes a processor 1002 and storage 1006; Paragraph 131: results of previous instructions executed at processor 1002 (i.e. second output embeddings) may be wrote to storage 1006).
In regards to claim 17, claim 17 is a method claim corresponding to the device of claim 7. As such, it is rejected on similar grounds.
In regards to claim 18, claim 18 is a method claim corresponding to the device of claim 8. As such, it is rejected on similar grounds.
In regards to claim 20, Aly teaches:
A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (Claim 16) comprising: 
receiving input data comprising a plurality of characters (Paragraph 9: the assistant system may receive a user input comprising one or more words. Each word may comprise one or more (i.e. a plurality of) characters); 
generating word embeddings based on the plurality of characters (Paragraph 9: the system may generate one or more word-embeddings for the one or more input words); 
applying a natural language model to the word embeddings to generate first output embeddings (Paragraph 87: the system may implement a natural-language understanding module using a convolution neural network model (i.e. natural language model); Paragraph 88: the system may determine, based on an analysis of the one or more word-embeddings by the CNN model, one or more tasks corresponding to the user input for execution); 
applying a linear layer to the first output embeddings to generate second output embeddings (Paragraph 89: the CNN model may comprise a plurality of layers that may comprise at least a linear layer); and 
storing the second output embeddings in a database (Paragraph 128; one or more computer systems 1000 provide the described functionality; Paragraph 130: computer system 1000 includes a processor 1002 and storage 1006; Paragraph 131: results of previous instructions executed at processor 1002 (i.e. second output embeddings) may be wrote to storage 1006).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aly as applied to claim 1 above, and further in view of Zhao (U.S. Patent Application Publication 2021/0133535 A1).
In regards to claim 4, while Aly does teach applying a neural network to input data to generate third output embeddings (Paragraph 87: the system may implement a natural-language understanding module using a convolution neural network model), as well as applying the linear layer to two output embeddings to generate second output embeddings (Fig. 5, elements 508, 522, and 532), Aly fails to teach applying the neural network to previously generated intent data.
In a related art, Zhao teaches a system for composing output sequences (Abstract). Zhao specifically directs their teachings towards natural language processing and voice assistants that derive meaning from a user’s input (Paragraph 3). Notably, Zhao teaches that their system may take an input sequence, determine (i.e. generate) the intent, and respond appropriately (Paragraph 39). Zhao further teaches a “Parameter Sharing Decoder Pair” model that notably applies a neural network to input data to generate output embeddings (Fig. 2, elements 220, 235, 250, 265), and applies a linear layer to two output embeddings to generate second output embeddings (Fig. 2, elements 235, 265; also Paragraph 35 and 36: the feed forward neural networks comprise linear layers) before normalizing (Fig. 2, elements 240, 270; see also Paragraph 36) and concatenating (Fig. 2, element 275; see also Paragraph 36) the output. Zhao teaches that their model may reduce the number of parameters while at the same time maintaining the capability of generating understandable and reasonable compositions (Paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aly to incorporate the teachings of Zhao to include the parameter sharing decoder pair model. Doing so may have reduced the number of parameters in the model while at the same time maintaining the capability of generating understandable and reasonable compositions as taught by Zhao (Paragraph 2).
Thus, the combination of Aly and Zhao teaches:
The system of claim 1, wherein the computing device is further configured to apply a neural network to previously generated intent data to generate third output embeddings (Zhao, Paragraph 39: the system make take an input sequence, determine (i.e. generate) an intent, and respond appropriately; and Zhao, Fig. 2, elements 220, 235, 250, 265: the system uses a feed forward neural network to generate output embeddings; see also Paragraph 35 and 36), where the linear layer is applied to the first output embeddings and the third output embeddings to generate the second output embeddings (Zhao, Fig. 2, elements 235, 265: The system applies a linear layer to two output embeddings to generate second output embeddings; also Paragraph 35 and 36: the feed forward neural networks comprise linear layers; also Aly, Fig. 5, elements 508, 522, and 532).
In regards to claim 5, the combination of Aly and Zhao further teaches:
The system of claim 4, wherein the computing device is further configured to concatenate the first output embeddings and the third output embeddings to generate concatenated embeddings (Zhao, Paragraph 36: the output of the first decoder and the second decoder are fed into a concatenation layer; see also Fig. 2, elements 205, 210, 275), wherein the linear layer is applied to the concatenated embeddings (Zhao, Fig. 2, elements 235, 265; also Zhao, Paragraph 35 and 36: the feed forward neural networks comprise linear layers; see also Aly, Paragraph 90: the assistant may calculate, by one or more linear layers, a plurality of probabilities corresponding to a plurality of intents based on the feature representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aly to incorporate the teachings of Zhao to include the parameter sharing decoder pair model. Doing so may have reduced the number of parameters in the model while at the same time maintaining the capability of generating understandable and reasonable compositions as taught by Zhao (Paragraph 2).
In regards to claim 6, Aly and Zhao further teach:
The system of claim 5, wherein the computing device is further configured to normalize the concatenated embeddings (Zhao, Fig. 2, element 285; see also Zhao, Paragraph 36), and generate the second output embeddings based on the normalized concatenated embeddings (Zhao, Fig. 2, element 290; see also Zhao, Paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aly to incorporate the teachings of Zhao to include the parameter sharing decoder pair model. Doing so may have reduced the number of parameters in the model while at the same time maintaining the capability of generating understandable and reasonable compositions as taught by Zhao (Paragraph 2).
In regards to claim 15, claim 15 is a method claim corresponding to the device of claim 4. As such, it is rejected on similar grounds.
In regards to claim 16, claim 16 is a method claim corresponding to the device of claim 5. As such, it is rejected on similar grounds.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aly as applied to claim 1 above, and further in view of Gu et al (U.S. Patent Application Publication 2018/0232438 A1, hereinafter “Gu”).
In regards to claim 9, Aly fails to explicitly teach the plurality of characters identifying a first item title, and the second output embeddings characterizing a second item title that is shorter than the first item title.
In a related art, Gu teaches a method for generating a new title for a transaction object according to a word segment matching a keyword corresponding to a user group (Abstract). Notably, Gu teaches that the transaction object may represent a product or service for sale at a website (Paragraph 12), while also noting that the new title is shorter than the original title (Paragraph 12). Gu notes that their method helps to ensure that a title displayed to a user is short and meets personalized demands of the user (Paragraph 7).
It should be noted that, while Aly’s teachings are directed towards a digital assistant, while Gu’s teachings are directed to the display of item titles for transaction objects, Aly specifically directs their teachings towards transactions that allow users to buy or sell items (Aly, Paragraph 33; i.e. transaction objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aly to incorporate the teachings of Gu to include the title generation method. Doing so may have ensured that any item titles displayed to a user are short and meet personalized demands of the user, as taught by Gu (Paragraph 7).
Thus, the combination of Aly and Gu teach:
The system of claim 1, wherein the plurality of characters identify a first item title (Gu, Paragraph 48: a request of the current user may include a request for displaying (i.e. identifying) a title of the current transaction object (i.e. a first item title)), and the second output embeddings characterize a second item title that is shorter than the first item title (Gu, Paragraph 12: the new item title (i.e. second item title) may be shorter than the original title (i.e. first item title)).
In regards to claim 19, claim 19 is a method claim corresponding to the device of claim 9. Thus, it is rejected on similar grounds.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aly as applied to claim 1 above, and further in view of Vu et al. (U.S. Patent Application Publication 2022/0229993 A1, hereinafter “Vu”).
In regards to claim 10, Aly fails to teach applying a dependency based model to the input data to generate dependency based embeddings, nor applying a second linear layer to the dependency based embeddings to generate third output embeddings, nor concatenating the second output embeddings with the third output embeddings.
In a related art, Vu teaches a method for adding context tags to named entity recognition models (Paragraph 5, Paragraph 1 in Specification of provisional application). Vu particularly directs their teachings towards chatbot or digital assistant systems (which are similar to the voice assistants of the instant application; Paragraph 26, Paragraph 2 in Specification of provisional application). Notably, Vu teaches using a pre-processing subsystem (Fig. 2, element 210; same in provisional application) with a language parser (Fig. 2, element 214; same in provisional application) to parse an utterance (i.e. input data) using a dependency tree (i.e. applying dependency based model) to form extracted information (i.e. dependency based embeddings) that is provided as input to a Multiple Intent Subsystem (Paragraph 87, Paragraph 72 in Specification of provisional application). If the utterance does not represent multiple intents, the utterance may be forwarded to the intent classifier (Paragraph 105, Paragraph 90 in Specification of provisional application). Vu also teaches the use of linear classifiers (i.e. linear layer) as prediction models within intent classifiers (Paragraphs 111 and 112, Paragraphs 97 and 98 in Specification of provisional application). Furthermore, Vu teaches, within the intent classifier, an entity detection stage with a BERT model that generates one or more word embeddings for each of one or more words from a user utterance (Paragraph 125, Paragraph 108 in Specification of provisional application; i.e. a user input comprising a plurality of characters) and applies a natural language model to the word embeddings to generate a first output embedding (Paragraph 128: the first set of vector representations (that is, the output of the BERT model) is input into the CNN/BiLSTM model (i.e. natural language model) to generate one or more sentence-level vector representations (i.e. first output embeddings) that may represent named entity tag scores) that is then concatenated with a second output embedding (Paragraph 128, Paragraph 108 in Specification of provisional application: in some examples, one or more vectors generated by the context tag vectorizer are concatenated with one or more sentence-level vector representations generated by the CNN/BiLSTM model). Vu also notes that the functions performed by the intent classifier may be performed by the pre-processing subsystem to generate training sets for predictive models, such as the entity extraction models used for the entity detection stage (Paragraph 129 and Fig. 5, element 500; Paragraph 113 in Specification but same Fig. in provisional application) also Paragraph 118 and Fig. 4A, elements 467 and 422; Paragraph 104 in Specification but same Fig. in provisional application). Vu teaches that their system may help to more accurately determine the referent intended by a user in an utterance (Paragraph 110, Paragraph 95 in Specification of provisional application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aly to incorporate the teachings of Vu to include the language pre-processing subsystem and intent classifier. Doing so may have helped the system more accurately determine the referent intended by a user in an utterance, as taught by Vu (Paragraph 110, in Specification of provisional application).
Thus, the combination of Aly and Vu teaches:
The system of claim 1, wherein the computing device is further configured to: 
apply a dependency based model to the input data to generate dependency based embeddings (Vu, Paragraph 87, Paragraph 72 in Specification of provisional application: Vu teaches using a pre-processing subsystem with a language parser to parse an utterance (i.e. input data) using a dependency tree (i.e. applying dependency based model) to form extracted information (i.e. dependency based embeddings) that is provided as input to a Multiple Intent Subsystem; see also Fig. 2, elements 210 and 214; Figs. Are same in provisional application); 
apply a second linear layer to the dependency based embeddings to generate third output embeddings (Vu, Paragraphs 111 and 112, Paragraphs 97 and 98 in Specification of provisional application: Vu also teaches the use of linear classifiers (i.e. linear layer) as prediction models within intent classifiers; also Aly, Paragraph 89: the CNN model may comprise a plurality of layers that may comprise at least a linear layer); and 
concatenate the second output embeddings with the third output embeddings (Vu, Paragraph 128, Paragraph 108 in Specification of provisional application: in some examples, one or more vectors generated by the context tag vectorizer are concatenated with one or more sentence-level vector representations generated by the CNN/BiLSTM model).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aly as applied to claim 1 above, and further in view of Shah et al. (U.S. Patent Application Publication 2022/0129633 A1, hereinafter “Shah”).
In regards to claim 12, while Aly does teach the use of a convolutional neural network, Aly fails to explicitly teach the use of a BERT model.
In a related art, Shah teaches a system for determining query intent and named entities in response to a query (Paragraph 15, Paragraph 6 in Specification in provisional application). Notably, Shah teaches a natural language processing system that comprises a BERT model (Paragraph 25, Paragraph 7 in Specification in provisional application). Shah also teaches that the neural network may be trained by training queries (i.e. chat session data) as well as intent and entity training labels (Paragraph 24, Page 3 in Appendix of provisional application; i.e. catalog data; see also Paragraph 17, Paragraph 8 in Specification in provisional application: Shah directs their teachings towards the information on a retailer’s website; see also Paragraph 23, which teaches a product data store (i.e. a catalog); the neural network is trained to recognize items on this product data store). Shah teaches that their system may improve the user experience when visiting a retailer’s website (Paragraph 17, Paragraph 8 in Specification of provisional application). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aly to incorporate the teachings of Shah to include the natural language processing system. Doing so may have helped to improve the user experience when visiting a retailer’s website, as taught by Shah (Paragraph 17, Paragraph 8 in Specification of provisional application). 
Thus, the combination of Aly and Shah teaches:
	The system of claim 1, wherein the natural language model is a BERT model (Shah, Paragraph 25, Paragraph 7 in provisional application: the natural language processing system comprises a BERT model).
In regards to claim 13, Aly and Shah further teach:
The system of claim 12, the computing device is further configured to train the BERT model based on catalog data (Shah, Paragraph 24, Page 3 in Appendix of provisional application: Shah teaches that the neural network may be trained by intent and entity training labels; see also Shah, Paragraph 17, Paragraph 8 in Specification of provisional application: Shah directs their teachings towards the information on a retailer’s website; see also Shah, Paragraph 23, which teaches a product data store (i.e. a catalog); the neural network is trained to recognize items on this product data store) and chat session data (Shah, Paragraph 24, Page 3 in Appendix of provisional application: Shah teaches that the neural network may be trained by training queries (i.e. chat session data) as well as intent and entity training labels; see also Shah, Paragraph 18: queries may take the form of a text based query message including a plurality of words; though Shah does not explicitly teach chat session data, this deficiency is remedied by Aly; see Aly, Paragraph 67: the assistant system 140 may have the ability to pick up any previous conversation threads (i.e. chat session data) and learn interaction patterns and preferences from users’ historical behavior; see also Aly, Paragraph 3: Aly directs their invention towards online chat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aly to incorporate the teachings of Shah to include the natural language processing system. Doing so may have helped to improve the user experience when visiting a retailer’s website, as taught by Shah (Paragraph 17, Paragraph 8 in Specification of provisional application).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bird et al. (U.S. Patent Application Publication 2022/0164626 A1) teaches a system for resolving program merges (Abstract). Notably, they teach a model that generates multiple output embeddings, (Fig. 9, elements 910, 936A and 936B), concatenates these output embeddings to form a second output embedding (Fig. 9, element 938), applies a linear layer (Fig. 9, element 940), and normalizes the output (Fig. 9, element 944).
Poon et al. (U.S. Patent Application Publication 2020/0311198 A1) teach a method for predicting the relationships between words in a body of text (Paragraph 1). Notably, they teach a model that may use a recurrent neural network to output multiple mention-level representation vectors (Fig. 3, elements 20, 28; see also Paragraph 22), concatenate these output vectors (Fig. 3, element 30; see also paragraph 23), and feed these concatenated vectors into a second neural network (Fig. 3, element 22; see also paragraph 23) before sending the output of that to a softmax function (Paragraph 23).
Wang et al. (U.S. Patent Application Publication 2022/0198327 A1) teach a method for training a dialogue understanding model (Abstract). Notably, they teach that natural language understanding is divided into intent classification and slot labeling (Paragraph 4) and that such a task may be done by a pre-trained model such as BERT (Paragraph 27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

12/15/2022